     Case 2:16-cv-02525-MMD-NJK Document 412 Filed 04/30/21 Page 1 of 12


1

2                                     UNITED STATES DISTRICT COURT

3                                           DISTRICT OF NEVADA

4                                                       ***

5      AMARIN PHARMA, INC., et al.,                            Case No. 2:16-cv-02525-MMD-NJK

6                                         Plaintiffs,                        ORDER
                v.
7
       HIKMA PHARMACEUTICALS USA INC.,
8      et al.,

9                                      Defendants.

10

11    I.     SUMMARY

12           This was a consolidated patent infringement case brought under the Hatch-

13    Waxman Act where Plaintiffs Amarin Pharma, Inc. and Amarin Pharmaceuticals Ireland

14    Limited        (collectively,   “Amarin”)   sought      to   prevent   Defendants   West-Ward

15    Pharmaceuticals International Limited and Hikma Pharmaceuticals USA Inc. (collectively,

16    “Hikma”), and Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories, Ltd.

17    (collectively, “DRL”) from launching generic competitor drugs to Plaintiffs’ drug

18    Vascepa®. Following a bench trial, the Court entered judgment in Defendants’ favor on

19    March 30, 2020. (ECF Nos. 381 (Bench Order), 382 (Judgment).) Amarin appealed, and

20    the Federal Circuit Court of Appeals affirmed. (ECF Nos. 383 (Notice of Appeal), 394

21    (affirming this Court’s judgment), 395 (denying petition for rehearing en banc).) Before

22    the Court are two motions filed by proposed Intervenor-Plaintiff EPA Drug Initiative II

23    (“EPADI”) on March 19, 2021: (1) a motion to intervene (ECF No. 401 (“Motion”)); and (2)

24    a motion to vacate judgment (ECF No. 405).1 Because the Motion is untimely, EPADI was

25    not a party to this case and lacks a sufficiently protectable interest in it, and as further

26

27
             1Amarin(ECF No. 408) and Defendants (ECF No. 409) filed combined responses,
28
      and EPADI filed a combined reply (ECF No. 410). EPADI’s request for oral argument
      (ECF No. 401 at 1) is denied. See LR 78-1.
     Case 2:16-cv-02525-MMD-NJK Document 412 Filed 04/30/21 Page 2 of 12


1     explained below, the Court will deny EPADI’s Motion, and accordingly deny the motion to

2     vacate as well.

3     II.    BACKGROUND

4            According to EPADI in its certificate of interested parties, it is “an ad hoc group of

5     physicians, patients, Amarin retail shareholders, and other concerned persons.” (ECF No.

6     404 at 1.) EPADI was not a party to this case, or any of its member cases, during the over

7     three years of litigation that culminated in a bench trial. EPADI’s pending motions, all filed

8     on March 19, 2021, are the first filings EPADI has submitted in this case.

9            Unsurprisingly, Amarin states that it does not oppose either of EPADI’s pending

10    motions. (ECF No. 408 at 2.) Amarin also states it, “did not provide [EPADI] with any

11    support, whether substantive or financial, in the preparation of either motion.” (Id. at 1.)

12    But Amarin further states that it continues to disagree with the Court’s findings of fact and

13    conclusions of law that led to its judgment of invalidity. (Id.)

14           As discussed where appropriate infra, Defendants oppose EPADI’s Motion. (ECF

15    No. 409 (signed by counsel for Hikma and DRL).)

16    III.   DISCUSSION

17           EPADI seeks to intervene in this case for the sole purpose of vacating the Court’s

18    judgment entered after the bench trial. (ECF No. 401 at 7.) The Court will first address

19    EPADI’s request to intervene as of right, then EPADI’s request for permissive

20    intervention, and then briefly note that EPADI lacks standing to file its motion to vacate

21    the Court’s judgment in any event.

22           A.     Intervention as of Right

23           Fed. R. Civ. P. 24(a)(2) provides that a movant may intervene as a matter of right

24    where it:

25
             claims an interest relating to property or transaction that is the subject of the action,
26           and is so situated that disposing of the action may as a practical matter impair or
             impede the movant’s ability to protect its interest, unless existing parties
27           adequately represent that interest.

28

                                                     2
     Case 2:16-cv-02525-MMD-NJK Document 412 Filed 04/30/21 Page 3 of 12


1     Id. When assessing a motion to intervene as of right, the Ninth Circuit applies a four-part

2     test: “(1) the motion must be timely; (2) the applicant must claim a significantly protectable

3     interest relating to the property or transaction which is the subject of the action; (3) the

4     applicant must be so situated that the disposition of the action may as a practical matter

5     impair or impede its ability to protect that interest; and (4) the applicant’s interest must be

6     inadequately represented by the parties to the action.” The Wilderness Soc’y v. United

7     States Forest Serv., 630 F.3d 1173, 1177 (9th Cir. 2011) (internal quotation marks and

8     citation omitted). When deciding whether to permit intervention, courts are guided

9     primarily by practical and equitable considerations. See Arakaki v. Cayetano, 324 F.3d

10    1078, 1083 (9th Cir. 2003) (citing Donnelly v Glickman, 159 F.3d 405, 409 (9th Cir. 1998)).

11           Assuming without deciding that EPADI can satisfy the third and fourth factors, the

12    Court will deny EPADI’s motion to intervene as of right because it is both untimely and

13    EPADI lacks a protectable interest in Amarin’s patents. See id. (stating that a “party

14    seeking to intervene as of right must meet four requirements[,]” though noting that Rule

15    24 traditionally receives a liberal construction in favor of applicants for intervention); see

16    also PEST Comm. v. Miller, 648 F. Supp. 2d 1202, 1211 (D. Nev. 2009), aff’d, 626 F.3d

17    1097 (9th Cir. 2010) (“An applicant for intervention bears the burden of showing that all

18    four requirements are met.”) (citation omitted).

19                  1.     Timeliness

20           An application to intervene must be timely. “Timeliness is a flexible concept; its

21    determination is left to the district court’s discretion.” United States v. Alisal Water Corp.,

22    370 F.3d 915, 921 (9th Cir. 2004) (citation omitted). In determining whether a motion to

23    intervene is timely, a court considers three factors: “(1) the stage of the proceeding at

24    which an applicant seeks to intervene; (2) the prejudice to other parties; and (3) the

25    reason for and length of the delay.” California Dept. of Toxic Substances Control v.

26    Commercial Realty Projects, Inc., 309 F.3d 1113, 1119 (9th Cir. 2002) (citing United

27    States v. State of Washington, 86 F.3d 1499, 1503 (9th Cir. 1996)). “In analyzing these

28    factors, however, courts should bear in mind that ‘[t]he crucial date for assessing the

                                                    3
     Case 2:16-cv-02525-MMD-NJK Document 412 Filed 04/30/21 Page 4 of 12


1     timeliness of a motion to intervene is when proposed intervenors should have been aware

2     that their interests would not be adequately protected by the existing parties.’” Smith v.

3     Los Angeles Unified School Dist., 830 F.3d 843, 854 (9th Cir. 2016) (quoting Smith v.

4     Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)).

5            EPADI argues its Motion is timely because its accompanying motion to vacate the

6     Court’s judgment would be timely under Rule 60(b)(1) or (b)(3). (ECF No. 401 at 9.)

7     EPADI goes on to explain that it delayed filing the Motion until about a year after the Court

8     entered final judgment because it was waiting to see if Amarin would win on appeal, and

9     then gave Amarin a chance to file the motion to vacate EPADI has now filed before filing

10    it. (Id. at 9-10.) Thus, EPADI, argues, it could not have been aware that Amarin would not

11    protect EPADI’s interests until recently. (Id. at 10.) But EPADI does not address two of

12    the three timeliness factors in detail. See California Dept. of Toxic Substances Control,

13    309 F.3d at 1119 (listing the three factors).

14           EPADI’s Motion is untimely. To start, whether the motion to vacate would have

15    been timely if Amarin filed it2 is not even relevant to the timeliness inquiry. See id. (listing

16    three factors that do not include the timeliness of a companion motion). Next, the two

17    timeliness factors EPADI does not address in detail in its Motion weigh in favor of finding

18    the Motion untimely. (ECF No. 401 at 10 (stating EPADI could not have filed the Motion

19    at an earlier stage in the proceedings and there is no prejudice to the parties).)

20    Specifically, the first factor—the stage of the proceedings—does not favor EPADI. EPADI

21    filed its Motion nearly a year after the Court entered final judgment in this case, and the

22    final judgment was itself the culmination of years of litigation. Nor does the second

23    factor—the prejudice to other parties—favor EPADI. Allowing EPADI to intervene after

24    this case has concluded in this Court for the sole purpose of vacating its judgment would

25    substantially prejudice Defendants, as it would nullify the years of work they put into

26    ultimately prevailing in this case.

27
28           2As
               discussed infra, EPADI lacks standing to file this motion. Only a party to a case
      may normally file a Rule 60(b) motion.
                                               4
     Case 2:16-cv-02525-MMD-NJK Document 412 Filed 04/30/21 Page 5 of 12


1            The third factor, which EPADI does address in more detail—the length of and

2     reason for the delay—also weighs against finding the Motion timely filed. “[A]ny

3     substantial lapse of time weighs heavily against intervention[.]” League of United Latin

4     Am. Citizens v. Wilson, 131 F.3d 1297, 1304 (9th Cir. 1997) (citation omitted). And the

5     lapse of time here is substantial. Not only had nearly a year elapsed since the Court

6     entered judgment at the time EPADI filed the Motion,3 but this case was filed in 2016.

7     While EPADI offers at least some explanation as to why it waited nearly a year from

8     judgment to file the Motion, it offers little explanation why it never sought to intervene

9     before entry of judgment. Moreover, EPADI’s explanation for its delay tends to show

10    EPADI was closely monitoring this case, which undermines rather that supports EPADI’s

11    contention that its Motion is timely. The Court can reasonably infer from EPADI’s own

12    explanation of events that it should have been aware Amarin was unable to protect its

13    stated interests well before it filed the Motion. See Smith, 830 F.3d at 854 (stating this is

14    a relevant timeliness consideration).

15           In sum, the Motion is untimely because all three timeliness factors weigh against

16    finding EPADI’s Motion timely filed.

17                  2.     Significantly Protectable Interest

18           The second intervention-as-of-right requirement states that the applicant must

19    demonstrate it has a significantly protectable interest. This requirement is generally

20    satisfied when: (1) the interest is protectable under some law; and (2) there is a

21    relationship between the legally protected interest and the claims at issue in the case.

22    See Wilderness Soc., 630 F.3d at 1179. Applicants for intervention must satisfy both

23    elements. See Donnelly, 159 F.3d at 409-10.

24           EPADI argues that, as a group “comprised largely of Amarin retail shareholders[,]”

25    its interests have been impaired by the Court’s judgment because Amarin’s stock price

26    fell after the judgment issued, and has not since regained its pre-judgment high price.

27    (ECF No. 401 at 11-12.) EPADI further argues its interest in promoting public health

28
             3Defendants   also note this. (ECF No. 409 at 2.)
                                                  5
     Case 2:16-cv-02525-MMD-NJK Document 412 Filed 04/30/21 Page 6 of 12


1     through the promulgation of Vascepa will be impaired if intervention is denied, and the

2     Court’s judgment is not vacated, because Amarin is likely to spend less money on

3     marketing, which will result in fewer doctors prescribing Vascepa.4 (Id. at 13-14.) EPADI

4     finally argues that Defendants perpetrated a fraud on the Court in winning the judgment,

5     and EPADI has an interest in protecting the integrity of the Court. (Id. at 14-15.)

6     Defendants counter that EPADI has no protectable interest in the property or transaction

7     that is the subject of the suit because this is a patent case, and EPADI admits it has no

8     legal interest in the patents-in-suit. (ECF No. 409 at 3.) The Court agrees with Defendants.

9            While EPADI may have interests protectable under some law, there is an

10    insufficient relationship between those interests and the claims at issue in this case. See,

11    e.g., Nisus Corp. v. Perma-Chink Sys., Inc., 497 F.3d 1316, 1322 (Fed. Cir. 2007)

12    (affirming the district court’s denial of a patent attorney’s motion to intervene in a patent

13    case where the court had found he engaged in inequitable conduct during prosecution of

14    a patent in suit because it was untimely, but also noting the attorney lacked a sufficiently

15    protectable interest in the case). To restate, this is a patent case. And EPADI’s own

16    argument demonstrates its interests are insufficiently connected to the patent

17    infringement claims that were at issue in this case.

18           For example, while EPADI states that this is not a shareholder derivative action, “it

19    is nevertheless analogous to a derivative action in that [EPADI] is seeking to intervene

20    for purposes of restoring Amarin’s patents, not their own patents.” (ECF No. 401 at 12.)

21    This statement renders EPADI’s proffered shareholder derivative caselaw inapplicable.

22    (Id. at 11-12.) EPADI also concedes in this statement that it has no interest in the patents-

23    in-suit. (Id. at 12.) Thus, whatever protectable interests EPADI have, they are insufficiently

24    connected to the patents in suit—because this is a patent case. See Fed. R. Civ. P.

25    24(a)(2) (requiring an “interest relating to the property or transaction that is the subject of

26    the action”). This case has also been closed for over a year, further diluting any

27
             4The   Court rejects this argument as too speculative. Moreover, and as discussed
28    infra, allowing some sort of litigation within this case based on these arguments would
      impermissibly expand the scope of this closed patent case.
                                                    6
     Case 2:16-cv-02525-MMD-NJK Document 412 Filed 04/30/21 Page 7 of 12


1     relationship between EPADI’s claims and this case. (ECF No. 382 (entered March 30,

2     2020).) See also Ericsson Inc. v. InterDigital Commc’ns Corp., 418 F.3d 1217, 1221-23

3     (Fed. Cir. 2005) (reversing grant of motion to intervene because of well-settled

4     requirement under Fifth Circuit law that intervention is only proper when there is an

5     existing suit within the Court’s jurisdiction).5

6            As to EPADI’s arguments that its members are harmed because Amarin’s stock

7     price has fallen along with Amarin’s potential revenues to the extent Amarin is now

8     spending less on marketing Vascepa, “pure economic expectancy is not a legally

9     protected interest for purposes of intervention.” Ranchers Cattlemen Action Legal Fund

10    United Stockgrowers of Am. v. U.S. Dep’t of Agric., 143 F. App’x 751, 753 (9th Cir. 2005);

11    see also id. at 753-54 (affirming denial of motion to intervene where the movant alleged

12    no more than economic expectancy harm). And EPADI has not demonstrated in its Motion

13    that its interest here is anything more than economic expectancy, primarily in Amarin’s

14    share price remaining above a certain level. (ECF No. 401 at 11-12.)

15           Turning to EPADI’s public health and fraud on the Court arguments (id. at 13-15),

16    “intervention is unavailable where an applicant seeks to ‘inject new, unrelated issues into

17    the pending litigation,’ or to ‘expand the suit well beyond the scope of the current action.’”

18    Apple Inc. v. Iancu, Case No. 5:20-CV-06128-EJD, 2021 WL 411157, at *4 (N.D. Cal.

19    Feb. 5, 2021) (citations and internal punctuation omitted). EPADI seeks to litigate

20    allegations of speculative impacts on public health and fraud based on evidence that was

21    not before the Court at any point during the years the parties litigated this case to final

22    judgment. (ECF No. 401 at 13-15.) Allowing EPADI to litigate these arguments now would

23    impermissibly expand the scope of this case. See Apple, 2021 WL 411157, at *4-*5

24    (denying movants’ request for intervention as of right where they lacked a protectable

25    interest in the case and allowing them to intervene would expand the scope of the case).

26

27
             5Intervention is governed by the law of the regional circuit, see Ericsson, 418 F.3d
28    at 1221-22, so this case is not controlling here, but the Court finds it persuasive because
      it deals with a motion factually analogous to EPADI’s Motion.
                                                    7
     Case 2:16-cv-02525-MMD-NJK Document 412 Filed 04/30/21 Page 8 of 12


1            In sum, EPADI’s request for intervention as of right is denied alternatively because

2     it is untimely or EPADI lacks a sufficiently protectable interest.

3            B.     Permissive Intervention

4            As noted, EPADI also seeks permissive intervention. (ECF No. 401 at 16-18.) The

5     Court exercises its discretion to deny this request as well. Federal Rule of Civil Procedure

6     24(b)(1)(B) permits a court to allow anyone to intervene who submits a timely motion and

7     “has a claim or defense that shares with the main action a common question of law or

8     fact.” “An applicant who seeks permissive intervention must prove that it meets three

9     threshold requirements: (1) it shares a common question of law or fact with the main

10    action; (2) its motion is timely; and (3) the court has an independent basis for jurisdiction

11    over the applicant’s claims.” Donnelly, 159 F.3d at 412 (citation omitted). Because a court

12    has discretion in deciding whether to permit intervention, it should also consider whether

13    intervention will cause undue delay or prejudice to the original parties, whether the

14    applicant’s interests are adequately represented by the existing parties, and whether

15    judicial economy favors intervention. See Venegas v. Skaggs, 867 F.2d 527, 530-31 (9th

16    Cir. 1989).

17           EPADI argues it does not need to show an independent basis for jurisdiction

18    because the Court has federal question jurisdiction over this case, and EPADI is not

19    raising any new claims. (ECF No. 401 at 17.) EPADI further argues its Motion is timely

20    for the same reasons it argued it was timely as to intervention as of right. (Id.) EPADI

21    goes on to argue that its motion to vacate shares common claims with Amarin because it

22    seeks to vacate the Court’s judgment finding the patents-in-suit invalid as obvious. (Id. at

23    18.) EPADI finally reiterates that there is no undue delay, and there will be no prejudice

24    to the existing parties because Defendants are not entitled to claim prejudice—because

25    they defrauded the Court. (Id. at 18.) Defendants counter that allowing EPADI to

26    permissively intervene would be improper because they have not articulated any claim or

27    defense, much less one they share with Amarin, and would lack standing to do so in any

28

                                                    8
     Case 2:16-cv-02525-MMD-NJK Document 412 Filed 04/30/21 Page 9 of 12


1     event because EPADI lacks standing to prosecute a case for infringement of Amarin’s

2     patents. (ECF No. 409 at 3.) The Court again agrees with Defendants.

3            To start, for the same reasons provided supra in Section III.A.1, EPADI’s motion is

4     untimely, and the Court also denies its request for permissive intervention on that basis.

5            Second, and despite EPADI’s brief argument to the contrary, EPADI does not

6     assert any claims or defenses, so it cannot share any claims or defenses with Amarin.

7     While EPADI argues it was not required to submit a proposed pleading despite the plain

8     language of Rule 24(c) (ECF No. 401 at 19), EPADI’s failure to do so does tend to

9     highlight the fact that it is not asserting any claims or defenses in this case. So does the

10    beginning of its Motion, where EPADI states it seeks leave to intervene for the “narrow

11    purpose” of vacating the Court’s judgment. (Id. at 7.) EPADI also fails to articulate any

12    claims or defenses in the portion of its Motion that purports to do so. (Id. at 17.) Moreover,

13    the Court agrees with Defendants that EPADI would lack standing to assert any claim

14    regarding the validity of Amarin’s patents in any event, because it admittedly owns no

15    interest in Amarin’s patents. (Id. at 12.) In sum, it would be improper to allow EPADI to

16    permissively intervene because it has no “claim or defense that shares with the main

17    action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).

18           Third, the discretionary factors also weigh against granting EPADI permission to

19    intervene. Specifically, allowing EPADI to intervene solely to attempt to vacate the Court’s

20    judgment would clearly prejudice Defendants. EPADI’s argument to the contrary is not

21    credible. (ECF No. 401 at 18.) Even taken on its own terms, EPADI’s argument ignores

22    the pertinent question of whether Defendants would be prejudiced by arguing without

23    applicable legal support6 that Defendants are not entitled to assert prejudice because of

24    EPADI’s unsubstantiated allegations that Defendants and their counsel engaged in

25    fraudulent conduct. EPADI’s argument thus misses the mark. Moreover, allowing EPADI

26

27           6EPADI    does rely on Public Loan Company, Inc. v. FDIC, 803 F.2d 82, 87 (3d Cir.
      1986) for the quotation “self-inflicted wound,” but there, the Third Circuit Court of Appeals
28    was adding emphasis to its holding that the “district court was therefore well within its
      discretion in limiting appellants’ untimely discovery requests.” Id.
                                                     9
     Case 2:16-cv-02525-MMD-NJK Document 412 Filed 04/30/21 Page 10 of 12


1      to intervene for purposes of attempting to vacate the Court’s judgment would not be

2      judicially efficient, and would contravene Rule 1’s mandate that the procedural rules

3      “should be construed . . . to secure the just, speedy, and inexpensive determination of

4      every action”—it would instead open a Pandora’s box of new issues that would expand

5      the scope of this case.

6             In sum, EPADI’s request for permissive intervention is also denied.

7             C.     Standing to File Motion to Vacate

8             Defendants also point out in their response to the Motion that granting EPADI’s

9      Motion would be futile because EPADI lacks standing to file a Rule 60(b) motion as a

10     non-party. (ECF No. 409 at 3.) The Court also agrees with Defendants on this point, and

11     notes this agreement constitutes another, alternative, reason why the Court is denying

12     the Motion.

13             EPADI is not a party to this case—particularly considering the Court’s denial of

14     the Motion—and again, the two pending motions are EPADI’s first filings in this case since

15     it was filed in 2016. “Rule 60(b) only allows relief to be given to ‘a party’ to the litigation.”

16     Ericsson, 418 F.3d at 1224 (citation omitted); see also Hook v. State of Arizona, 188 F.

17     App’x 577, 578 (9th Cir. 2006) (“Rule 60(b) provides that ‘the court may relieve a party’

18     from a final judgment; a nonparty cannot move for relief under Rule 60(b) except in

19     ‘exceptional circumstances,’ Citibank Int’l v. Collier-Traino, Inc., 809 F.2d 1438, 1440-41

20     (9th Cir.1987), which are not present here.”).

21            EPADI responds by alternatively arguing that it has standing to file its motion to

22     vacate because either its members are Amarin shareholders, or it is Amarin’s legal

23     representative. (ECF No. 410 at 12.) The Court finds both arguments unpersuasive. Even

24     assuming that EPADI’s members are Amarin shareholders,7 Amarin shareholders would

25     lack standing to sue for patent infringement of Amarin’s patents—especially here, where

26     EPADI concedes it lacks any ownership interest in Amarin’s patents. (ECF No. 401 at

27
28            7EPADI’scertificate of interested parties appears to state that only some of its
       members are shareholders. (ECF No. 404 at 1.)
                                                 10
     Case 2:16-cv-02525-MMD-NJK Document 412 Filed 04/30/21 Page 11 of 12


1      12.) Thus, while privity can exist between corporations and their shareholders, see

2      Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1053 (9th Cir. 2005), that general

3      principle does not apply here, where EPADI is effectively seeking a judicial determination

4      that Amarin’s patents-in-suit are valid. Instead, the more applicable principle is that

5      “parallel legal interests alone, identical or otherwise, are not sufficient to establish

6      privity[.]” Id. at 1054. As to EPADI’s suggestion that it is Amarin’s legal representative

7      (ECF No. 410 at 12), that suggestion appears incorrect considering Amarin’s statement

8      that it, “did not provide [EPADI] with any support, whether substantive or financial, in the

9      preparation of either motion.” (ECF No. 408 at 1.) In addition, Amarin states it has filed a

10     writ of certiorari (id. at 1-2), and EPADI states that Amarin never responded to its request

11     to file a Rule 60(b) motion (ECF No. 401 at 10). Amarin and EPADI appear to be pursuing

12     different strategies. In any event, it does not appear to the Court that EPADI is acting as

13     Amarin’s representative as to EPADI’s motion to vacate.

14            The Court therefore finds that no exception to the general rule that only a party

15     may file a Rule 60(b) motion applies. See Hook, 188 F. App’x 577, at 578. EPADI is not

16     a party to this case. EPADI lacks standing to file its motion to vacate. See id.

17            In sum, both the Motion and EPADI’s motion to vacate are denied.

18     IV.    CONCLUSION

19            The Court notes that the parties made several arguments and cited to several

20     cases not discussed above. The Court has reviewed these arguments and cases and

21     determines that they do not warrant discussion as they do not affect the outcome of the

22     motions before the Court.

23            It is therefore ordered that EPA Drug Initiative II’s motion to intervene (ECF No.

24     401) is denied.

25     ///

26     ///

27     ///

28     ///

                                                   11
     Case 2:16-cv-02525-MMD-NJK Document 412 Filed 04/30/21 Page 12 of 12


1            It is further ordered that EPA Drug Initiative II’s motion to vacate (ECF No. 405) is

2      denied.

3            DATED THIS 30th Day of April 2021.

4

5
                                                MIRANDA M. DU
6                                               CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  12
